Case 1:19-cv-12536-DJC Document 52 Filed 01/24/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MIRAMAR FIREFIGHTERS’ PENSION
FUND, on behalf of itself and all others
similarly situated,

Plaintiff,

Vv.

IROBOT CORPORATION, COLIN M.
ANGLE, and ALISON DEAN,

Defendants.

 

JEROME CAMPBELL, on behalf of
itself and all others similarly situated,

Plaintiff,
v.

IROBOT CORPORATION, COLIN M.
ANGLE, and ALISON DEAN,

Defendants.

 

No. 1:19-cv-12536-DJC
Judge Denise J. Casper

CLASS ACTION

No. 1:19-cv-12483-DJC

 

-{PROPOSED] ORDER FOR CONSOLIDATION, APPOINTMENT AS LEAD
PLAINTIFF AND APPROVAL OF SELECTION OF LEAD COUNSEL

 
Case 1:19-cv-12536-DJC Document 52 Filed 01/24/20 Page 2 of 4

Having considered the motion of Proposed Lead Plaintiff Carpenters Annuity Trust Fund
for Northern California and Carpenters Pension Trust Fund for Northern California (“Northern
California Carpenters”) for: (i) consolidation of the above-captioned actions; (ii) appointment as
Lead Plaintiff; and (iii) approval of its selection of Labaton Sucharow LLP (“Labaton
Sucharow”) as Lead Counsel for the Class and Thornton Law Firm LLP (“Thornton Law”) as
Liaison Counsel for the Class (the “Motion”),

IT IS HEREBY ORDERED THAT:

1. The Motion is granted.

2. The above-captioned actions are consolidated for all purposes (the “Action”).
This Order (the “Order”) shall apply to the Action and to each case that relates to the same
subject matter that is subsequently filed in this Court or is transferred to this Court, and is
consolidated with the Action.

I. MASTER DOCKET AND MASTER FILE

3. A Master Docket and Master File shall be established for the Action. The Master
File shall be captioned Jn re iRobot Corporation Securities Litigation, No. 1:19-cv-12536-DJC.
All orders, pleadings, motions and other documents shall, when filed and docketed in the Master
File, be deemed filed and docketed in each individual case to the extent applicable. When an
order, pleading, motion or document is filed with a caption indicating that it is applicable to
fewer than all of these consolidated actions, the Clerk shall file such pleadings in the Master File
and note such filing in the Master Docket and in the docket of each action referenced.

4, When a case that arises out of the same subject matter of the Action is hereinafter
filed in this Court or transferred from another court, the Clerk of this Court shall:

a. File a copy of this Order in the separate file for such action;
Case 1:19-cv-12536-DJC Document 52 Filed 01/24/20 Page 3 of 4

b. Mail a copy of this Order to the attorney for the plaintiff(s) in the newly-filed
or transferred case and to any new defendant(s) in the newly-filed or
transferred case; and

c. Make the appropriate entry in the Master Docket for the Action.

5. Each new case that arises out of the subject matter of the Action which is filed in
this Court or transferred to this Court, shall be consolidated with the Action and this Order shall
apply thereto, unless a party objects to consolidation, as provided for herein, or any provision of
this Order, within ten (10) days after the date upon which a copy of this Order is served on
counsel for such party, by filing an application for relief and this Court deems it appropriate to
grant such application. Nothing in the foregoing shall be construed as a waiver of the
Defendants’ right to object to consolidation of any subsequently-filed or transferred related
action.

Il. APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

6. Northern California Carpenters is appointed to serve as Lead Plaintiff in the
Action pursuant to 15 U.S.C. § 78u-4(a)(3)(B).

7. Northern California Carpenters’ selection of Labaton Sucharow as Lead Counsel
for the Class and Thornton Law as Liaison Counsel for the Class is approved pursuant to
15 U.S.C. § 78u-4(a)(3)(B)(v). Lead Counsel shall have the authority to speak for all Plaintiffs
and Class members in all matters regarding the litigation, including, but not limited to, pre-trial
proceedings, motion practice, trial, and settlement. Lead Counsel shall make all work
assignments in such a manner as to facilitate the orderly and efficient prosecution of this
litigation, and to avoid duplicative or unproductive effort. Additionally, Lead Counsel shall have

the following responsibilities:
Case 1:19-cv-12536-DJC Document 52 Filed 01/24/20 Page 4 of 4

a. to brief and argue motions;

b. to initiate and conduct discovery, including, but not limited to, coordination of
discovery with Defendants’ counsel, and the preparation of written
interrogatories, requests for admissions, and requests for production of
documents;

c. to direct and coordinate the examination of witnesses in depositions;

d. to act as spokesperson at pretrial conferences;

e. to initiate and conduct any settlement negotiations with Defendants’ counsel;

f. to consult with and employ experts;

g. to receive and review periodic time reports of all attorneys on behalf of
Plaintiffs, to determine if the time is being spent appropriately and for the
benefit of Plaintiffs, and to determine and distribute Plaintiffs’ attorneys’ fees;
and

h. to perform such other duties as may be expressly authorized by further order
of this Court.

IT IS SO ORDERED.

Cheng al 2029 Rouse b). Gy

Daté The Honorable Tenise/J . Casper
United States District Judge
